Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Linn Energy, LLC (the “Company”) on Form10-Q for the three months ended March31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, MarkE. Ellis, Chairman, President and Chief Executive Officer of the Company, certify, pursuant to 18U.S.C.§1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April26, 2012 /s/Mark E. Ellis MarkE. Ellis Chairman, President and Chief Executive Officer
